Name: 82/129/EEC: Commission Decision of 17 February 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  tariff policy;  international trade;  trade;  iron, steel and other metal industries
 Date Published: 1982-03-02

 Avis juridique important|31982D012982/129/EEC: Commission Decision of 17 February 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products Official Journal L 058 , 02/03/1982 P. 0030 - 0030*****COMMISSION DECISION of 17 February 1982 changing the import arrangements established by Commission Decision 81/248/EEC and applied in the Benelux countries, the Federal Republic of Germany, Greece, Italy and the United Kingdom in respect of China regarding various industrial products (82/129/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (1), and in particular Article 9 (1) thereof, Whereas Commission Decision 81/248/EEC (2) established the list of products originating in State-trading countries the release of which for free circulation in the Member States is subject to quantitative restrictions pursuant to Regulation (EEC) No 3286/80; Whereas pursuant to Article 7 (1) of the said Regulation the Government of the Federal Republic of Germany informed the other Member States and the Commission that the arrangements applied in the Federal Republic of Germany in respect of imports of ferro-silicon and other products from China should be amended in accordance with the said Regulation; Whereas there is a substantive error in the Commission Decision 82/45/EEC of 14 January 1982 (3), in which the measures envisaged by the Federal Republic of Germany were adopted; whereas that error should be rectified, HAS ADOPTED THIS DECISION: Article 1 The description of the product entered against NIMEXE code ex 73.02-30 in the Annex to Commission Decision 82/45/EEC is hereby amended to read as follows: 'Ferro-silicon, with a silicon content of more than 80 %'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of the Netherlands, the Grand Duchy of Luxembourg, the Federal Republic of Germany, the Hellenic Republic, the Italian Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 February 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 353, 29. 12. 1980, p. 1. (2) OJ No L 115, 27. 4. 1981, p. 1. (3) OJ No L 20, 28. 1. 1982, p. 40.